Exhibit 10.7 *** Confidential Treatment Requested Amendment #3 Amended and Restated Services and Material Agreement This Amendment Number 3 (“Amendment #3”), effective as of February 29, 2016 (“Amendment #1 Effective Date”), between Silver Spring Networks, Inc. (“Silver Spring”) and Commonwealth Edison Company (“ComEd”) amends the Amended and Restated Services and Material Agreement, dated January 25, 2012, between Silver Spring and ComEd (the “Agreement”). Silver Spring and ComEd are referred to herein as the “Parties” or a “Party,” as applicable.Capitalized terms not defined in this Amendment #3 will have the same meaning as in the Agreement. The Parties agree to amend the Agreement as follows: 1. Section 25.3 is hereby deleted in its entirety and the following inserted in its stead: “25.3 Receiving Party’s Obligations During the term of this Agreement and thereafter, except as a Disclosing Party may otherwise authorize in writing in advance, each Receiving Party shall use the other Party’s Confidential Information only to fulfill its commitments and exercise its rights under this Agreement.Each Receiving Party agrees not to disclose any Confidential Information of the other Party to anyone other than those employees, agents, contractors or Subcontractors of the Receiving Party who need to know such Confidential Information for the purposes of this Agreement and who have entered into binding written obligations of confidentiality substantially similar to the obligations set forth herein.Upon reasonable request by the Disclosing Party, the receiving Party will provide copies of the confidentiality agreements entered into with its employees, agents or contractors.Each Receiving Party shall treat all Confidential Information of the Disclosing Party with the degree of care it accords to its own Confidential Information, but not less than reasonable care.Neither Receiving Party shall reverse engineer, disassemble or decompile any prototypes, firmware, software or other tangible objects which embody the other Party’s Confidential Information.Each Receiving Party will notify and cooperate with the other Party in enforcing the Disclosing Party’s rights if such Receiving Party becomes aware of a threatened or actual violation of the confidentiality requirements of this Section.Upon completion of Work pursuant to this Agreement, except as otherwise provided in this Agreement, except as otherwise provided in the Agreement, upon written request, a Receiving Party shall return any and all tangible embodiments of Confidential Information to the Disclosing Party or destroy any and all electronic copies of Confidential Information maintained by each Receiving Party using a media sanitization process mutually agreed to by the Parties.”` 2. The attached Exhibit O “Special Terms and Conditions for Personally Identifiable Information (SF) shall be added to the Agreement. 3. Integration; Conflict. The foregoing provisions shall govern notwithstanding any contrary provision in the Agreement or any previously executed agreement between the Parties. Except as otherwise expressly provided or modified herein, the (i) terms and conditions of the Agreement remain in full force and effect, and (ii) this Amendment #1 and the Agreement constitute the entire and exclusive agreement between the Parties regarding the subject matter hereof, and supersede all proposals and prior agreements, oral or written, and all other communications.In the event of a conflict between this Amendment #3 and the Agreement, this Amendment #3 shall govern. *** Certain omitted portions of this exhibit have been filed with the Securities and Exchange Commission pursuant to a request for confidential treatment under Rule 24b-2 promulgated under the Securities Exchange Act of 1934 IN WITNESS WHEREOF, the Parties have caused this Amendment #1 to be executed by their duly authorized representatives. Commonwealth Edison Company Silver Spring Networks, Inc. By: /s/ *** By: /s/ Jim P. Burns Name: *** Name: Jim P. Burns Title: Principal Category Manager Title: CFO Date: 02/29/2016 Date: 02/29/2016 Approved by Legal:
